internal_revenue_service appeals_office elm street suite cincinnati oh release number release date date a b cc dear department of the treasury taxpayer_identification_number e person to contact tel fax tax period ended uil this is our final adversé determination regarding your request for recognition of exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date the date of your incorporation in the d our adverse determination was made for the following reason your proposed activities involve substantial commercial-type pharmaceutical sales we have determined that the sales activity is your primary activity therefore we have determined that you are not an organization operating for exempt social welfare purposes described in sec_501 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the retum for further instructions forms and information please visit www irs gov please show your employer_identification_number on all returns you file and in all correspondence with internal_revenue_service you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date may contact person identification_number contact number fax number employer_identification_number uil number legend m state n city state x date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 this letter supersedes our proposed adverse letter dated date and incorporates your protest and our response to your protest the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 c no for the reasons described below are you excluded from qualifying from exemption because you are operated in a commercial manner yes for the reasons described below facts you were incorporated on date x pursuant to the nonprofit corporation statutes of the state of m your articles indicate that you were formed to operate a pharmacy on a non-profit basis to serve the economically disadvantaged and their families to purchase medicine directly from manufacturers and sell at slightly above cost to those individuals who are needy and cannot afford to pay market costs of medications and are unqualified to obtain either private or governmental insurance for drugs to solicit donations for the purpose of dispensing medications at no cost to the uninsured recipient individual who cannot afford to pay for such medications your articles also say that the lawful public or quasi-public objective which the above business_purpose will achieve is to provide medication to low income individuals their families and other people who otherwise may not be able to afford necessary medication your articles go on to state that notwithstanding any other provision of this document you will not carry on other activities not permitted to be carried on by an organization exemption from federal_income_tax under sec_501 of the internal_revenue_code or by an organization contributions to which are deductible under sec_170 of the internal_revenue_code you previously applied for exemption under sec_501 of the internal_revenue_code but you withdrew your application because you determined that you would not be qualified you are the successor to a for-profit pharmacy with a similar name the for-profit pharmacy is not dissolved you said it operates at the same location as you but has had minimal to no activity over the last three years you did not explain why you changed from a for-profit to a non-profit or why you did not dissolve the for-profit entity you stated you are currently a retail pharmacy selling only fertility drugs your hours are monday through friday from 12pm - 4pm you advertise through media published by non-profit organizations engaged in infertility counseling you are not located at street level you are operated out of a floor office you employ four individuals including a licensed pharmacist you indicated that in communities in which large families predominate such as the orthodox jewish community infertility carries both a physical and emotional stigma to alleviate these conditions and help those afflicted you were formed to aid all infertility patients to be able to procure the drugs they need you also are in close contact with medical personnel and other organizations so you know the patient's needs of your sales each year all charges for the fertility medications were waived you said for for uninsured customers you sell the drugs at cost for insured customers you sell the drugs at the amount the applicable insurer will reimburse and you waive the copayment for the customer you verify through third parties such as clergy medical practitioners and other charitable organizations that the customer is very needy in those cases with needy clients you waive all charges for fertility drugs you do not collect actual financial information from individuals to verify their financial situation nor did you define poor you submitted copies of the forms you have filed the form 990s show your only source_of_income is from the sale of fertility drugs between of your total expenditures each year are used for advertising your excess revenue as relative to your total revenue for your first year of operations was the forms also include substantial excess revenues over expenses each year as well as abouta of charity listed as program service expenses year si cost on ee rtisin es total expenses excess revenue - dollar_figure dollar_figure_ dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figurei dollar_figure dollar_figure dollar_figure program service expenses dollar_figure dollar_figure dollar_figure law sec_501 of the code provides for the exemption from federal income_taxation of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_6110 of the code states that a written_determination may not be used or cited as precedent sec_1_501_c_4_-1 states a civic_league_or_organization may be exempt as an organization described in sec_501 if - i it is not organized or operated for profit and ii it is operated exclusively for the promotion of social welfare promotion of social welfare i in general an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements ii nor is an organization operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit in revrul_65_299 1965_2_cb_165 a nonprofit organization formed to advise counsel and assist individuals in solving their financial difficulties by budgeting their income and expenses and effecting an orderly program for the payment of their obligations is entitled to exemption from federal_income_tax as a social_welfare_organization described in sec_501 c of the internal_revenue_code of revrul_69_545 1969_2_cb_117 states that the promotion of health like the relief of poverty and the advancement of education and religion is one of the purposes in the general law of charity that is deemed beneficial to the community as a whole even though the class of beneficiaries eligible to receive a direct benefit from its activities does not include all members of the community such as indigent members of the community provided that the class is not so small that its relief is not of benefit to the community the fact that a hospital operates at an annual surplus of receipts over disbursements does not preclude its exemption by using its surplus funds to improve the quality of patient care expand its facilities and advance its medical training education and research programs the hospital is operating in furtherance of its exempt purposes revrul_70_535 1970_2_cb_117 describes an organization formed to provide management development and consulting services for low and moderate income housing projects for a fee the revenue_ruling held that the organization did not qualify under sec_501 c of the code the revenue_ruling stated since the organization's primary activity is carrying on a business by managing low and moderate income housing projects in a manner similar to organizations operated for profit the organization is not operated primarily for the promotion of social welfare the fact that these services are being performed for tax exempt corporations does not change the business nature of the activity revrul_72_369 1972_2_cb_245 described an organization formed to provide management and consulting services at cost to unrelated exempt_organizations the organization applied for exemption under sec_501 of the code this ruling stated an organization is not exempt merely because its operations are not conducted for the purposes of producing a profit p roviding managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit in revrul_73_349 1973_2_cb_179 an organization was formed to purchase groceries for its membership at the lowest possible prices it received orders from its members consolidated them and purchased the food in quantity each member paid for the cost of his food and each member was assessed an equal monthly service charge for the monthly operating costs membership was open to all individuals in a particular community this revenue_ruling stated that the organization was a private cooperative enterprise for the economic benefit or convenience of its members citing commissioner v lake forest inc infra this ruling stated that the organization operated primarily for the private benefit of members any benefits to the community were not sufficient to meet the requirement of the regulations that the organization operate primarily for the common good and general welfare of the people of the community accordingly it did not qualify for exemption under sec_501 of the code revrul_79_316 1979_2_cb_228 found that a nonprofit organization whose purpose is to prevent liquid spills primarily oil spills within a city port area and to develop a program for the containment and cleanup of liquid spills that do occur is entitled to exemption as a social_welfare_organization under sec_501 of the code provided that its services are equally available to members and nonmembers and both members and nonmembers are charged on the same basis for the cleanup services rendered there are no commercial cleanup companies operating in the entire geographical region where the port is located although there are a few commercial organizations providing similar services in other geographical areas previous studies show that operation of a commercial cleanup organization is not economically feasible in the port area served by the organization by preventing and cleaning up liquid spills that endanger marine life and foul recreational beaches and shorefront property in the port area the organization is primarily engaged in activities designed to benefit all inhabitants of the community served by it in 125_f2d_611 cir an organization requesting exemption under sec_811 of the social_security act of relating to the exemption of charitable organizations from fica_taxes instituted a nonprofit_hospital service plan to provide health care to its subscribers at a set fee any surplus proceeds were used to reduce future subscription rates or increase services and the corporate officers performed their duties without compensation but the corporation solicited no charitable_contributions and its subscribers were required to pay the fee charged in order to receive its benefits the court held that such an arrangement was commercial in nature and although the rates were as low as possible the corporation was not organized and operated exclusively for a charitable purpose 305_f2d_814 cir stated that while a social_welfare_organization necessarily benefits private individuals in the process of benefiting the community as a whole even when the benefits are confined to a particular group of individuals the organization may be exempt if the general community derives a substantial benefit conversely an organization that benefits a large number of people will not necessarily be organized for social welfare purposes within the meaning of sec_501 because numbers are not necessarily determinative of social welfare objectives social welfare is the well being of persons as a community and classification depends upon the character as public or private -- of the benefits bestowed of the beneficiary and of the benefactor the court also concluded that lake forest did not meet the dictionary definition of social or welfare stating it does not propose to offer a service or program for the direct betterment or improvement of the community as a whole it is not a charitable corporation in law or equity for its contribution is neither to the public at large nor of a public character lake forest does of course furnish housing to a certain group of citizens but it does not do so on a community basis it is a public-spirited but privately-devoted endeavor its work in part incidentally redounds to society but this is not the social welfare of the tax statute in 39_tc_756 the petitioner corporation operated the largest and one of the most modem vacation resorts in the commonwealth of pennsylvania it charged its guests substantial rates for the accommodations and activities there provided its total revenues for the taxable_year derived principally from the operation of the resort were more than dollar_figure same was used for the promotion of social welfare it had net assets represented principally by accumulated earnings_of more than dollar_figure million held that the operation of said resort did not constitute the ‘promotion of social welfare’ within the meaning of sec_501 c of the code that said operation was petitioner's primary activity and that for the taxable_year petitioner was not exempt from income_tax under said statute as an organization ‘operated exclusively for the promotion of social welfare ’ _and only a relatively small portion of the in 46_tc_519 petitioner corporation was organized by two doctors to own and operate a 42-bed hospital previously owned and operated by them petitioner applied for exemption under sec_501 of the code they had no defined plan for dispensing charity provided only a minimal amount of charitable care and allowed the founding doctors to share in the substantial fees from the privately operated laboratory and x-ray departments within the hospital for which they performed no services of any consequence held under the facts involved herein petitioner was operated to a considerable extent for the benefit of the two founding doctors and was not operated exclusively as a charitable_organization the court found that certainly failure or unwillingness to provide free or below cost service indicates a nonexempt commercial purpose in 70_tc_352 the court stated that free or below cost service is only one of several factors to consider in making a determination others include the particular manner in which the organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits all of these must be considered for no single factor alone is determinative the court concluded that the petitioner is not an organization described in sec_501 because its primary purpose is neither educational scientific nor charitable but rather commercial in 71_tc_158 acq 1981_2_cb_2 the organization had a primary but not sole purpose to provide a wide range of health care services to its members the association's goal was to provide comprehensive health care services to all members and the community respondent ruled that petitioner was qualified as an organization described in sec_501 but denied petitioner's application to be granted c status on the grounds that it served a private interest its members rather than the required public interest and that it provided a form of insurance held in an action brought under sec_7428 for a declaratory_judgment on petitioner's qualifications under sec_501 and sec_501 it is found that petitioner does serve a public interest and is not engaged in providing a form of insurance and is therefore organized and operated exclusively for charitable purposes consequently petitioner qualifies as an organization described in sec_501 in 72_tc_687 affd 625_f2d_804 cir the tax_court stated that the sale of prescription drugs to senior citizens and handicapped persons is a trade_or_business normally carried on for-profit the court ruled that sales of prescription drugs to the elderly and the handicapped even at a discount is not without more in furtherance of a charitable purpose the court said it is clear that petitioner's exclusive purpose for being is to sell drugs an activity that is normally carried on by commercial profit making enterprises the tax_court said that they failed to see how the fact that it happened to deal in drugs could convert it to a sec_501 c organization if it could be so converted then so could a store selling orthopedic shoes crutches health foods or any other product beneficial to health virtually everything we buy has an effect directly or indirectly on our health they concluded that they did not believe that the law requires that any organization whose purpose is to benefit health however remotely is automatically entitled without more to the desired exemption application of law you previously operated your pharmacy as a for-profit organization for several years you then modified your name and applied for exemption as a 501_c_3_organization when you realized you would not qualify for exemption under sec_501 you withdrew your application_for exemption you then requested exemption as an organization described in sec_501 of the code there is considerable overlap between sec_501 and sec_501 c of the code many organizations could qualify for exempt status under either code section unlike sec_501 c of the code which includes both an organizational_test and operational_test sec_501 c has only an operational_test thus establishing whether an organization qualifies for exemption requires analysis of the organization's actual operations based on an examination of all of the relevant facts and circumstances sec_1 c -1 a of the regulations states that an organization may be exempt as an organization described in sec_501 if it is not organized or operated for profit and is operated exclusively for the promotion of social welfare the promotion of social welfare includes being primarily engaged in promoting in some way the common good and general welfare of the people of the community it further states that an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit your primary activity is the provision of fertility medication in a commercial manner this type of pharmaceutical business activity is commonly conducted to produce a profit accordingly you do not meet the definition of a social_welfare_organization as described in the regulations the tax_court in commissioner v lake forest inc concluded the organization did not qualify for exemption because they did not propose to offer a service or program for the direct betterment or improvement of the community as a whole you too are not promoting social welfare because you are not offering a service or program for the betterment of the community as a whole instead you operate very much in a commercial manner selling medications at or above cost social welfare organizations are not precluded from engaging in business activities as a means of financing their social welfare programs however the regulations provide that an organization is not operated exclusively for the promotion of social welfare if its primary activity is carrying on a business with the general_public in revrul_70_535 an organization that provided various services for low and moderate income housing projects for a fee was not exempt under sec_501 c of the code because its primary activity was carrying on a business in a manner similar to organizations operated for profit in the same manner your primary activity is carrying on a pharmaceutical business and not promoting social welfare you operate a pharmacy that sells fertility medication at cost to the uninsured and for insured customers you sell the drugs at the amount the applicable insurer will reimburse you waive the copayment for the customer in b s w group inc the organization's purpose was to furnish consulting services to exempt and other not-for-profit_organizations and they sought to be classified as a 501_c_3_organization as in hassett v associated hospital service corp of mass and sonora community hospital while giving some consideration to the client's ability to pay the organizations planned to charge a sufficient fee which would enable it to recover their costs plus a small profit the tax_court pointed out that the corporations were engaged ina business normally pursued by commercial enterprises and appeared to be in competition with them which is strong evidence of the predominance of nonexempt commercial purposes your forms you submitted demonstrate that each year since your inception you have had substantial surplus of revenues over expenses other than giving away medication you do not sell the medication below cost although you waive the co pay you charge the individual's insurance the amount they are willing to pay for the fertility medication which is above cost that any commercial pharmacy would it is clear therefore you do not promote health except to the same extent ' of your much like the organization described in people's educational camp soc you charge your clients substantial rates for your services provided your total revenues are derived principaily from the operation of the pharmacy and only a relatively small portion of the revenues were used for the promotion of social welfare you are similar to the organization described in revrul_72_369 you too are providing services on a regular basis for a fee which is a trade_or_business ordinarily carried on for profit specifically you provide fertility drugs in the same manner as a for-profit pharmacy the fact that you waive co pays and give ' of your medicine away does not cause your activities to further a social welfare purpose medications covered by the insurance payments you receive further the commercial nature of your operations is demonstrated through your revenues and expenditures you receive all of rou still incur substantial profits on the sales of the your revenue from sales of medication and between years of operation are attributable to advertising ‘ of your expenses for your first you are similar to revrul_73_349 because the benefits you provide to the community are also not sufficient to meet the requirement of the regulations that the organization operates primarily for the common good and general welfare of the people of the community in the same manner the provision of fertility medicine similarly to a for-profit is not promoting the common good and general welfare of the community perhaps most applicable is the organization described in the case of federation pharmacy services inc the tax_court stated that virtually everything we buy has an effect directly or indirectly on our health the court further stated that they do not believe that the law requires any organization whose purpose is to benefit health however remotely is automatically entitled without more to the desired exemption the tax_court also said the sale of prescription drugs to senior citizens and handicapped persons is a trade_or_business normally carried on for profit sales of prescription drugs to the elderly and the handicapped even at a discount is not without more in furtherance of a charitable purpose n the same manner the provision of fertility medication is a commercial business although it is beneficial to some individuals and often at a discount it is not an exempt_function you have provided no information showing that you conduct your activity differently from a commercial entity your sole source_of_income is the sale of medicine although you provide some of your medicine free of charge and waive the co-pay this is not enough to make your activity exempt see revrul_70_535 the form 990s show three years of excess receipts over expenditures the distribution of free drugs to a few customers was financed by selling drugs to other customers at above your cost applicant's position you state you provide for the alleviation of the medical and psychological stigmas and other problems resulting from infertility the resultant community growth from births and the creation and enhancement of the family unit which are advanced by your free and discounted pharmacy programs and promote the common good and general welfare of the community as a whole you say that like the organization in revrul_65_229 sic which was an organization formed to advise counsel and assist individuals in solving their financial difficulties by budgeting income and expenses you are also promoting social welfare you further state that just because your activity is normally undertaken by a commercial for- profit entity does not necessarily preclude exemption particularly if the entity offers its services for free or below cost as in sound health association you said you are distinguished from federation pharmacy services inc because you extend free and discounted benefits to individuals financially unable to make the required_payment thus benefitting the community as a whole furthermore you said the standards for qualification should not be more stringent than the service's evaluation of hospitals under sec_501 the service requires that a hospital provide a minimal level of charity care you cited revrul_69_545 and said the service announced it will utilize the community benefits standard looking at the overall facts and circumstances in which the hospital's operations confer a community benefit you later elaborated on your position to say that infertility causes serious family marital physical physiological and psychological programs affecting the community as a whole you submitted a number of internet hyperlinks to articles written by professionals on the topic of infertility you said you believe that the treatment of infertility falls within the ambit of social welfare under sec_501 of the code you said c encompasses social welfare organizations such as yourself you said the regulations under sec_501 c state that an organization qualifies as eligible if it is primarily engaged in promoting in some way the common good and general welfare of the community an organization that promotes social welfare directs it sic efforts towards providing benefits to the community see commissioner v lake forest inc in determining whether an organization is promoting the public welfare the activities of the organization must be examined to see who derives a benefit form them and the degree of benefit conferred in people's educational camp soc inc the court characterized the promotion of social welfare as involving the serving of a purpose beneficial to the community as a whole or the promotion of the welfare of mankind in the manner generally similar to the charitable educational and religious_organization exempted by like provision of the code revrul_79_316 you also referenced technical_advice_memorandum tam per sec_6110 k of the code a tam cannot be cited as legal precedent you said the alleviation of the medical psychological family marital and other problems resulting from infertility the resultant community growth from births and the creation and enhancement of the family unit which are advanced by the free and discounted pharmacy programs promote the common good general welfare and ‘purposes beneficial to the community as a whole people's educational camp soc inc you said in one year you waived copayments totaling dollar_figure _ clients in excess of dollar_figure- reemphasized in part for treatment of certain needy individuals as you previously stated and ‘by providing medications at cost and paid physicians in excess of additionally you saved in order to be eligible to receive discounted drugs a patient either will not have any insurance coverage or the medical insurance will not cover infertility treatment clients that receive free services are generally initiated by referral from clergyman or other not- for-profit organization specializing in assisting infertile couples to receive the necessary treatments you said your professional staff also provides free counseling to any person regardless of need on the causes of infertility medical and other treatment options possible drug regimes and coping with the debilitating effects of infertility adverted to above you go on to state that the fact an activity is normally undertaken by commercial for profit entities does not necessarily preclude tax exemption particularly if the entity offers its services free or below cost per sound health association you said the court noted in this case that the promotion of health may be deemed beneficial to the community if the class of beneficiaries is sufficiently large to benefit the community as a whole you say your services are available to the entire community and a sufficiently large class of beneficiaries you say the applicable standard of review should not be more stringent than the service's evaluation of hospitals under sec_501 in people's educational camp soc inc the service requires a hospital to provide a minimal level of charity care in revrul_69_545 the service announced that it will utilize community benefits standard looking at the overall facts and circumstances in which the hospital’s operations confer a community benefit you say that it should be noted that federation pharmacy services inc and revrul_69_545 were issued in the context of c service’s response to applicant's position you cited several precedents none of which granted exemption under sec_501 of the code to a pharmacy although you stated you are distinguished from federation pharmacy services inc because you extend free and discounted benefits to individuals financially unable’ to make the required_payment you charge the insurance_companies above-cost prices for the medication you provide you only give away cost prices insured individuals are not charged a copayment for their fertility medication but their insurance is billed at normal commercial rates pharmacy services inc the court concluded that the sale of prescription drugs to senior citizens and handicapped persons is a trade_or_business normally carried on for profit sales of prescription drugs to the elderly and the handicapped even at a discount is not without more in furtherance of a charitable purpose in the same manner the sale of fertility medication even at a discount is not furthering an exempt_purpose of your medication and charge the insured at- in fact in the case of federation you cited the tax_court case sound health association this case refers to a c applicant as opposed to a c applicant in 985_f2d_1210 cir the third circuit_court of appeals stated first the sound health court ventured too far when it reasoned that the presence of a subsidized dues program meant that the hmo in question served a large enough class that benefited the community the court ruled that because there was no economic barrier to subscribership ‘the class of persons potentially benefitted sic by the association is not so small that its relief is of no benefit to the community ’ citations omitted in doing so the court misconstrued the relevant inquiry by focusing on whether the hmo benefited the community at all rather than whether it primarily benefited the community as an entity must in order to qualify for tax-exempt status second the sound health court need not have gone as far as it did the presence of a subsidized dues program was not the only factor it considered when deciding that the hmo in question qualified for tax-exempt status for example the hmo in sound health ‘in effect ran a substantial outpatient clinic as an important ingredient if its medical_care services citation omitted it also provided free care even to persons who did not subscribe and offered educational programs to the public finally even considering the subsidized dues program the amount of benefit ghp intends to confer on people other than paying subscribers is minuscule ghp anticipates subsidizing approximately people we cannot say that ghp operates primarily to benefit the community at large rather than its subscribers by -_ people who would not otherwise belong as arranging for health care for only paying subscribers ghp argues that the hmo in compared to more than in subsidies when it was granted tax- sound health had provided only dollar_figure exempt status this is true but as previously noted the hmo in that case also benefited the community in other ways most notably by providing free or reduced- cost care to people who were not subscribers an hmo must primarily benefit the community not its subscribers plus a few people in order to qualify for tax-exempt status under sec_501 cx3 in sum ghp does not qualify for tax-exempt status under sec_501 since it does no more than arrange for its subscribers many of whom are medically underserved to receive health care services from health care providers arranging for the provision of medical services only to those who ‘belong’ is not necessarily charitable particularly where as here the hmo has arranged to subsidized only a small number of persons ghp standing alone is not entitled to tax-exempt status under sec_501 cx3 you have no other activity other than operating a pharmacy this activity is limited to the n area and is further limited to large orthodox jewish families and then only to those persons who a review of your forms have fertility problems thus negating any sort of community benefit showing only gross_sales and no contributions indicate you are similar to a for-profit pharmacy per sec_1 c4 -1 a ii an organization is not operated primarily for the promotion of social welfare if its primary activity is the carrying on a business in a manner similar to organizations which are operated for profit in lake forest the court held that an organization operating low-income_housing units was neither civic nor promoting social welfare but was a private cooperative organization the respondent lake forest was a membership_organization that was formed to operate a low-cost housing cooperative for its members it did not offer any program or service to benefit the community you are similar to lake forest in that your sales of pharmaceuticals at or above cost does not provide any benefit to the community at large you cite people’s educational camp society stating that you alleviate medical psychological family marital and other problems resulting from fertility the court said w e are satisfied that petitioner's activities in maintaining and operating the large resort at tamiment were not directed to and did not result in providing benefits either for the public at large or for any community as a whole rather the facilities and activities at said resort were devoted principally and primarily to providing living accommodations meals and a variety of recreational and cultural programs for the personal benefit of paying guests who were attracted to the resort because it was an enjoyable and luxurious place for summer vacations and who were willing and able to pay the substantial daily or weekly overall rates which petitioner charged you are similar to the organization in people’s educational camp society in that your operation of a pharmacy and your selling of pharmaceuticals at or above cost only to individuals with fertility problems does not benefit the community as a whole in tam the organization’s primary activity was the ensuring of public safety the organization provided technical assistance oversight audit review and onsite visits to verify compliance with a uniform safety code the service held that in performing such activities the organization benefits the community as a whole even though it benefitted manufacturers inspectors and repairers they are incidental to the organization’s primary activity of ensuring the public safety the service ruled that the organization did not qualify for exemption as a business league under sec_501 c of the code but did qualify as promoting social welfare under sec_501 of the code in contrast your organization does not ensure public safety rather you compete with for-profit pharmacies in the delivery of certain pharmaceuticals to a small portion of the community although you cited revrul_65_229 it appears that you intended to cite revrul_65_299 as revrul_65_229 does not refer to subchapter_f of the code ie exempt_organizations regarding revrul_65_299 you are dissimilar to the organization in this case as you are not operating exclusively for the benefit for the promotion of social welfare you are operating in a manner similar to that of a commercial pharmacy you do not provide counseling or other activities to individuals unlike the hospitals described in revrul_69_545 you are not providing a benefit to the community that promotes the general health and welfare of the public although exempt hospitals are only required to provide a minimal amount of charity care they also promote community health your only activity is and continues to be the operation of a commercial pharmacy not a hospital since the organization's primary activity is carrying on a business by operating a pharmacy in a manner similar to organizations operated for profit the organization is not operated primarily for the promotion of social welfare the fact that these services are being performed for free for activity of your customers does not change the business nature of the you cited revrul_79_316 as a rationale for the basis for your exemption this ruling describes an organization that was found to be exempt under sec_501 c of the code this ruling describes an organization that is very dissimilar to you the organization desci yed in this ruling tried to prevent liquid spills primarily of oil and to contain and clean up spills wi_ area it provided services to members and nonmembers for the same fees inz organization trained members of the city fire department and personnel of its mei organizations in their effective use of equipment it had acquired to clean up the spu in the event of a spill the u s coast guard called the organization to the scene while the fire department contained the spill it was determined that since charges for the organization's services were sufficient only to cover the cost of labor equipment and supplies used the organization was not carrying on business with the general_public in a manner similar to organizations operated for profit unlike your organization this organization was not carrying on a business with the general_public similarly to those operated for profit you are operating a in a city port ition the ‘er pharmacy much like those that are operated for profit a for-profit enterprise for several years and filed forms as such in fact you operated your pharmacy as applicant’s protest you stated the service's denial is incorrect for legal and factual reasons you asserted you are primarily engaged in promoting in some way the common good and general welfare of the community specifically you stated the following the fact that you are a successor to a for-profit pharmacy of similar name is of no import while the for-profit pharmacy which was an interim step has not been dissolved it has had no operations for the last years you said you will consent to the dissolution of the for-profit corporation as a condition to securing the sec_501 exemption in response to the analysis of your excess revenue relative to your total revenue in the proposed adverse letter you stated that this focuses only on the first year of operation furthermore the excess revenue from each year is a utilized reserve for future operations you said you were not aware of any requirement under the code or in the state of m’s not-for-profit corporation law that a not-for-profit corporation have no excess revenue to be utilized as a reserve for future operations in response to our citation of federation pharmacy services you stated the decision in that case was limited to the fact that the sole service of the pharmacy was the sale of drugs at a discount you state that you on the other hand provide other services including counseling similarly you state the service's reliance on revrul_72_369 is inapposite in that you do not operate in the same manner as the for-profit pharmacy especially given your extensive counseling services and its payment of treatment costs for needy individuals you stated you are not aware of any for-profit pharmacy that voluntarily makes payments to medical providers for needy individuals you stated the materials you previously provided demonstrate that advertising was not general commercial advertising but was limited to community publications published for and circulated primarily to infertile couples you said this distinguishes you from a for- profit pharmacy in fact you say the advertising expense includes a generous contribution to a major organization which assists infertile couples you said you will if we so require as a condition of granting exemption amend your business operations to sell all drugs at manufacturer's cost plus reasonable overhead however you believe this would be counter-intuitive to the charitable and community services you provide which includes providing drugs at no or low cost for the truly needy such as those without necessary insurance coverage if you were to implement its understanding of the service's intent the cost of the drugs to the truly needy would increase you said you do not believe this is the service’s intent you said the service’s reliance on the circuit’s holding which distinguished geisinger’s from the tax_court decision in sound health decisions is misplaced you say as the service noted sound health was a c applicant the language in sec_501 for the promotion of social welfare is not as restrictive as the requirements of sec_501 furthermore unlike geisinger's which provided benefits only to people in a group of big_number paying subscribers you provide benefits to a majority of your clients as the geisinger court stated the hmo in sound health benefited the community in other ways most notably by providing free or reduced cost care to people who are not subscribers you said you are similar to sound health because there is no requirement that one be a member or otherwise belong to the applicant to receive benefits d you said the service is in error in noting that the activities were limited only to the city in fact you are well known outside of the city of of n and to orthodox jewish families for n and physicians specializing in fertility through the country refer patients to you last year you provided the following numbers city n state m outside of state m clients referring physician sec_41 service’s response to protest although you asserted you are primarily engaged in promoting in some way the common good and general welfare of the community you are still operating for a substantial non-exempt commercial purpose specifically your assertions are addressed point-by-point below although you stated being a successor to a for-profit pharmacy of similar name is of no import it establishes the basis of your formation - to operate a commercial pharmacy not only is the for-profit pharmacy which you stated was an interim step not yet dissolved you said you will only consent to the dissolution of the for-profit corporation as a condition to securing the sec_501 exemption realistically the dissolution of the for-profit corporation has no direct impact on your exemption as you are operating in a commercial manner we agree there is not a requirement under the code for a not-for-profit corporation to have no excess revenue to be utilized as a reserve for future operations however you continue to charge above-cost to the majority of your clients and to their insurance_companies as stated in b s w group one of the factors in determining whether an organization is operated for a non-exempt purpose is the existence and amount of annual or accumulated_profits you continually operate with excess revenues over expenses which is typical of a commercial business you now say you offer counseling unlike federation pharmacy services however this does not eliminate the commercial manner in which you conduct your sales of fertility medicine your primary activity you state that unlike the organization described in revrul_72_369 you do not operate in the same manner as the for-profit pharmacy especially given your extensive counseling services and its payment of treatment costs for needy individuals however based on your revenues and expenses you are operated primarily for the purpose of purchasing fertility medications and distributing them in a manner similar to a for-profit pharmacy as mentioned previously even for- profit pharmacies provide some charitable distributions of medication one element of charity does not negate the overall significance of your commercial operations although you stated your advertising was not general commercial advertising and was limited to community publications for infertile couples this does not distinguish you from a for-profit pharmacy the manner in which you advertise does not eliminate the although you provide discounted medication fact that you sell medication above cost to needy individuals and give away about of your medicine it does not cause you to be operating exclusively for social welfare purposes you said if we so require as a condition of granting exemption you will amend your business operations to sell all drugs at manufacturer's cost plus reasonable overhead this statement illustrates and emphasizes our position that you are operating a business not a social_welfare_organization per revrul_72_369 an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption you noted the language in sec_501 c for the promotion of social welfare is not as restrictive as the requirements of sec_501 while this is true in order to qualify for exemption you must still be operated primarily for an exempt_purpose you are operating for the substantially non-exempt purpose of operating a pharmacy you also said you are similar to sound health because there is no requirement that one be a member or otherwise belong to the applicant to receive benefits however even a commercial pharmacy does not require one to be a member to receive benefits again under sec_501 c an organization is not operated for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit you stated your activities are not limited only to the city of n and to orthodox jewish families and you are well known outside of the city of n you said physicians specializing in fertility throughout the country refer patients to you the physical location of your clients does not negate the commercial hue of your operations conclusion based on the above facts and law we conclude that you do not qualify for exemption under sec_501 c of the irc as outlined below the facts clearly show you are not primarily engaged in promoting the common good and general welfare of the community because you are primarily engaged in a commercial operation therefore we conclude you do not qualify under sec_501 of the code you were formed to provide fertility medication to individuals you charge at or above cost of your customers your activity of providing fertility drugs does not differ from to all but’ that of a commercial pharmacy therefore you are excluded from qualifying from exemption because you are operated in commercial manner you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication cc
